Citation Nr: 1038058	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  02-06 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hypertension, including as 
secondary to service-connected diabetes mellitus, type II, and 
service-connected major depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from January 1968 to 
January 1988. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for hypertension, including 
as secondary to diabetes mellitus, type II or major depressive 
disorder.  Although the case has been remanded previously, and 
the Board regrets the delay, additional evidentiary development 
is required to assist the Veteran in this case.  

Service treatment records (STRs) do not contain any complaints 
of, treatment for, or a diagnosis of hypertension.  A December 
1967 enlistment examination report indicates the Veteran's blood 
pressure was 110/76.  Subsequent blood pressure readings taken in 
August 1972, June 1975, August, 1975, April 1977, February 1983, 
September 1983, November 1983, February 1984, June 1984, and 
October 1985 revealed the following blood pressure readings: 
140/90; 120/80; 120/84; 138/88 (right arm), 134/80 (left arm); 
140/84 (recumbent), 136/88 (sitting); 130/80; 110/68; 110/78; 
110/76; 120/70; and 120/90 (resting), 190/96 (after exercise), 
and 130/90 (while standing).  During a retirement examination 
dated in October 1987 the Veteran's blood pressure was 128/86.  

Post-service medical records dating from May 1991 to December 
1993 show blood pressure readings of 142/102, 152/92, and 132/84.  

In April 1995 the Veteran was accorded a compensation and pension 
(C&P) general examination.  The examiner reports that the claims 
file was not reviewed pursuant to this examination.  During the 
examination the Veteran denied having diabetes mellitus or 
hypertension.  Physical examination revealed blood pressure 
readings of 140/100 while sitting, 130/100 recumbent, and 130/100 
while standing.  The diagnosis was hypertension, systemic, 
presently untreated.  

In September 2007 the Veteran was accorded a fee-basis 
examination.  During the examination the Veteran reported having 
a history of hypertension for ten years.  Blood pressure readings 
were 170/80, 160/78, and 170/90.  The diagnosis was essential 
hypertension.  The examiner opined that the hypertension was not 
a secondary condition of diabetes mellitus.  No opinion as to a 
direct basis was provided.  

In August 2009 the Veteran was accorded a C&P hypertension 
examination.  During the examination the Veteran reported that he 
was diagnosed with hypertension prior to his March 2001 diagnosis 
of diabetes mellitus.  He reported that he had hypertension in 
service for three to four years prior to his retirement with no 
follow-up.  A review of the STRs showed that the Veteran had 
isolated elevations of blood pressure but also showed many normal 
blood pressure readings noted in between and on his retirement 
physical examination.  He also reported that he did not have 
hypertension for a while after his retirement.  The diagnosis was 
hypertension, essential in etiology.  The examiner noted that 
medical records do not provide evidence that sustained 
hypertension was present during his military service.  The 
examiner further noted that the normal microalbumin indicates 
that diabetes mellitus did not cause problems with nephropathy, 
which could contribute to development of hypertension and/or 
worsening of hypertension.  The examiner opined that the 
Veteran's service-connected diabetes mellitus had neither caused 
nor aggravated his hypertension.  The examiner noted that medical 
records do not provide evidence that sustained hypertension was 
present during his military service.  

The examiner opined that sustained hypertension was not present 
during service but did not indicate whether subsequent 
hypertension was related to the elevated blood pressure readings 
in service such that hypertension was incurred in service.   
Moreover, a review of the claims file reveals that the Veteran 
avers that his hypertension was secondary to his service-
connected major depressive disorder.  See Statement in Support of 
Claim dated in February 1998.  As no opinion has been rendered in 
this regard, another VA examination is necessary.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2009).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be part 
of the record, and that such documents are thus constructively 
part of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body.  A review of 
the record indicates that medical records dating from the 
Veteran's discharge from service until April 1995 have not been 
obtained.  Accordingly, the RO should request all VA medical 
records from the VA Medical Center dating from January 1988 to 
April 1995, and from July 21, 2009, to the present.  

The Veteran should also be requested to provide any additional 
relevant medical records from private physicians or sufficient 
information and authorization that would allow VA to seek those 
records on his behalf.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the following 
action:

1.  Request medical records from the 
Atlanta VAMC dating from January 1988 to 
April 1995, and from July 21, 2009, to the 
present.  If the records from 1988 to 1995 
have been archived, the records must be 
retrieved.  If no further treatment 
records can be obtained, the Veteran must 
be so notified.  See 38 C.F.R. § 3.159(e).  

2.  Ask the Veteran to submit any 
additional relevant medical records from 
his private physician or to provide 
sufficient information that the records 
can be obtained by VA, provided that any 
necessary authorization forms are 
completed.  Of particular interest are 
medical records dating from the date 
of discharge in January 1988 to April 
1995.  All attempts to fulfill this 
development should be documented in the 
claims file.  If the RO attempts to obtain 
records based on information provided by 
the Veteran, and the search for these 
records is negative, that should be noted 
and the Veteran must be informed in 
writing.  See 38 C.F.R. § 3.159(e).

3.  Following completion of the above 
development, the Veteran should be afforded 
another VA examination to ascertain the 
nature and etiology of his currently 
diagnosed hypertension.  The claims folder 
and a copy of this remand must be made 
available to the examiner.  The examiner 
should note in the examination report that 
the claims folder has been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

In particular, the examiner is asked to 
express an opinion as to whether it is at 
least as likely as not (i.e., 50 percent or 
greater possibility) that the Veteran had 
chronic hypertension in service.  If the 
examiner opines that he did not have 
chronic hypertension in service, is it at 
least as likely as not (i.e., 50 percent or 
greater possibility) that the currently 
diagnosed hypertension is related to the 
Veteran's military service, to include the 
elevated blood pressure readings therein.  
In the alternative, the examiner should 
indicate whether the Veteran's hypertension 
is at least as likely as not caused by his 
service-connected diabetes mellitus, type 
II, service-connected major depressive 
disorder, or any other service-connected 
condition.  If the examiner finds that 
hypertension is not caused by the diabetes, 
major depressive disorder, or any other 
service-connected disorder, the examiner 
should opine as to whether the condition is 
aggravated (i.e., permanently worsened) 
beyond its natural progression by the 
diabetes, major depressive disorder, or any 
other service-connected disorder.  The 
examiner must provide a complete rationale 
for any stated opinion. 

4.  After any further development deemed 
necessary, readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case, which considers the 
evidence submitted by the Veteran directly 
to the Board, in accordance with 38 C.F.R. 
§ 19.31(b)(1) and be given an opportunity 
to respond.  The case should then be 
returned to the Board for appellate 
review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


